Title: From Thomas Jefferson to Henry Lee, 9 December 1780
From: Jefferson, Thomas
To: Lee, Henry



Sir
Richmond Dec: 9. 1780.

Baron Steuben has just favored me with a State of what is essential for your Corps. I am sincerely sorry it is in our power to comply with so little of it. I inclose you a warrant for £6000. which I fear however cannot be furnished till Thursday or Friday next, when any recruiting money due may be also paid. I shall be much obliged to you if you will be so good as to favor me with a return of the number of your Corps recruited in this State. The last return I have was from General Washington stating them at 52. but this was some time ago so that the number is probably reduced. As they are considered as part of our quota till the 1st of January next we will use our best endeavors to get clothing for them for this Winter: but [as] our prospects do not authorize us to say that this can be immediately done, it would be vain to give an order on our Commissary of Stores now which we know cannot be complied with. It seems properly within the line of the Continental Q.M. as we cannot furnish the other Articles from our Store, to purchase them. If you think proper to order him to do it, we will enable him to make paiment during the course of the next week. This letter will also authorize your exchanging your Swords for any we have in possession of any person which you may like better.
I have the honor to be with great respect Sir Your mo. ob. Hble Servant,

Th: Jefferson

